                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

JAMARD ADAMS                                                                       PETITIONER

v.                               Case No. 2:19-cv-00038-KGB

CHARLES HENDRIX and UNITED
STATES DEPARTMENT OF JUSTICE                                                     RESPONDENTS

                                             ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 6). On April 3, 2019, petitioner Jamard Adams filed a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Dkt. No. 1).            In her Recommended

Disposition, Judge Deere recommends that Mr. Adams’ habeas petition be dismissed without

prejudice because his request for habeas relief is premature. No objections have been filed, and

the deadline for filing objections has since passed. After careful consideration, the Court finds no

reason to alter or reject Judge Deere’s recommendation.

       Therefore, the Court adopts the Recommended Disposition in its entirety as this Court’s

findings of fact and conclusions of law (Dkt. No. 6). Mr. Adams’ petition for a writ of habeas

corpus is dismissed without prejudice. The relief requested is denied.

       It is so ordered this 22nd day of January, 2020.



                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
